Title: To Thomas Jefferson from John Vaughan, 8 July 1806
From: Vaughan, John
To: Jefferson, Thomas


                        
                            Dear Sir
                     
                            Philad: July 8. 1806
                        
                        Your favor of 24 June is recieved as also the Bones It is to be regretted that the least valuable object,
                            should have so much Injured those that were more so.—
                        I shall with pleasure add your acknowledgemt to that of the Society to Mr. Stockler—both are suspended
                            until the result of the Election of Mr S. is known, by the special desire of Mr Freire he is proposed, & he
                            appears both from his publications & his situation, to be a desireable acquisition.
                        I forward by this days mail, from F.A. Michaux his Voyage & a pamphlet
                            relative to American Trees I have been much gratified by his Statement, & the official report to the French
                            Governmt—Abbe Raynal would have (if alive) to reverse his Stigma of Degeneracy—I should have translated &
                            published an abstract, but as Mr. Bradford intends to insert it in his Edn of Rees Cyclopedia—I did not think it right to
                            deprive him of the Novelty of it—Michaux it appears is come to procure these trees &c, he stays at New York until
                            December & will be very much with Dr Hossac—the expence allotted is 8000 Ds. per an:—previous to seeing this pamphlet,
                            I was induced to enquire what were his objects & whether he was free to be employed if wanted to explore
                            &c—he intimated that his pursuits would not prevent it—but since I have seen the precise footing on which he
                            stands—the result is that his own Country must absorb all that is useful & would have a right if inclination did not exist, to every species of observation he
                            might make—he Stays 3. Years 
                  I send a few copies of a small publication on Vaccination
                        I remain with great respect Your friend & Serv
                        
                            Jn Vaughan
                            
                        
                    